Citation Nr: 0104553	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-18 253	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependent's educational assistance 
benefits under 38 U.S.C.A. Chapter 35.  









INTRODUCTION

The veteran served on active military duty from March 1943 to 
November 1945 and from September 1950 to October 1953.  He 
was a prisoner-of-war of the German government from December 
1944 to March 1945.  

This appeal arises from a September 1998 rating action of the 
Nashville, Tennessee, regional office (RO).  In that 
decision, the RO denied the issues of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to dependent's educational assistance benefits 
under 38 U.S.C.A. Chapter 35.  


REMAND

In correspondence received at the Board of Veterans' Appeals 
(Board) in January 2001, the appellant requested a personal 
hearing before a Member of the Board at the RO.  A complete 
and thorough review of the claims folder indicates that the 
appellant has not been accorded such a hearing.  Because the 
Board may not proceed with an adjudication of the appellant's 
claim without affording her an opportunity to present 
testimony at the requested hearing, a remand is required.  
See 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.700(a) (2000).  

Accordingly, the case is REMANDED for the following:

The RO should schedule the appellant for 
a hearing before a Member of the Board at 
the RO.  

Following the hearing, the case should be returned to the 
Board.  The appellant need take no further action until she 
is informed, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures.  By this remand, the Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




